Citation Nr: 1519510	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  07-38 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for total left knee arthroplasty with history of degenerative arthritis, associated with residuals, gunshot wound left tibia, lower one-third with comminuted fracture and retained bullet, since February 1, 2010.

[Entitlement to service connection for a back disorder, claimed as secondary to service-connected residuals, gunshot wound left tibia, lower one-third with comminuted fracture and retained bullet, is the subject of a separate decision.]


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran served on active duty from March 1965 to July 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Regional Office (RO) of the United States Department of Veterans Affairs (VA) in in St. Petersburg, Florida.  The Veteran appealed, and in September 2010, and January 2013, the Board remanded the claim for additional development.

Jurisdiction over the Veteran's claims file has been transferred to the RO in Montgomery, Alabama.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2014, the Veteran submitted additional medical evidence to the Board, to include records of treatment for his left knee.  

He specifically indicated that he was not waiving the right to have these records first reviewed by the RO, and that he understood that this may significantly delay the Board's review of his appeal.  

Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2014).  Therefore, the claim must be remanded to the RO/AMC for review and preparation of a SSOC.

Accordingly, the case is REMANDED for the following action:  

Readjudicate the issue of: Entitlement to an initial evaluation in excess of 30 percent for total left knee arthroplasty with history of degenerative arthritis, associated with residuals, gunshot wound left tibia, lower one-third with comminuted fracture and retained bullet, since February 1, 2010.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




